COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Stella D. Salmeron v. Atascocita Forest Community Association

Appellate case number:   01-20-00616-CV

Trial court case number: 1140217

Trial court:             County Civil Court at Law No. 1 of Harris County

       On September 20, 2021, appellant Stella D. Salmeron filed a motion to recuse Justice
Veronica Rivas-Molloy. Justice Rivas-Molloy certified the matter to the en banc Court for
consideration and ruling. See TEX. R. APP. P. 16.3(b). The en banc Court denies the motion.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                        Acting for the Court

The en banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Guerra, and Farris. Justice Rivas-Molloy not participating.

Date: September 30, 2021